Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I and Sub-Species I-A (Fig. 3 and 7) in the reply filed on 06/29/2022 is acknowledged. 
Claims 6-9 and 15-18 are directed to the non-elected Species/Sub-Species and are withdrawn from consideration. Claims 1-5, 10-14, and 19-20 are examined.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1310 in Fig. 1, 1201 in Fig. 2, and 2431 and 2425 in Fig 9 and 10.   
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fine flames” claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 1-3, 5, 10-11, 14 and 19-20 are objected to because of the following informalities:
Regarding claim 1, 
On ll. 3-4, the recitation “a first tube through which the fuel flows … to inject the fuel therethrough” in believed in error for - - a first tube through which the hydrogen-containing fuel flows … to inject the hydrogen-containing fuel therethrough - -
On l. 6, the recitation “which the fuel and air are mixed and discharged” is believed in error for - - which the hydrogen-containing fuel and an air are mixed and discharged - - 
On l. 7, the recitation “which the fuel flows” is believed in error for - - which the hydrogen-containing fuel flows - -
On ll. 8-9, the recitation “the second tube includes a plurality of fine injection holes to inject the fuel from the third tube to form fine flames, and the fine injection holes are spaced apart” is believed to be in error for - - the second tube includes a plurality of fine injection holes [[to inject]], and the third tube injects the hydrogen-containing fuel to the second tube to form fine flames , and the plurality of fine injection holes are spaced apart- -
Regarding claim 2, on ll. 2-3, the recitation “toward the tip, and the fuel injection hole is formed at the tip of the accelerating injector” is believed to be in error for - - toward [[the]] a tip of the accelerating injector, and the fuel injection hole is formed at the tip of the accelerating injector - -
Regarding claim 3, on l. 3, the recitation “and the fine injection holes are formed” is believed in error for  - - and the plurality of fine injection holes are formed - -
Regarding claim 5, on l. 1, the recitation “includes a plurality of air injection holes at the tip” is believed in error for - - includes a plurality of air injection holes at [[the]] a tip - -
Regarding claim 10, 
On l. 2, the recitation “configured to inject fuel and air” is believed in error for - - configured to inject a fuel and an air - -
On ll. 3-4, the recitation “a mixture of the fuel and air are and transmit combustion gas to a turbine” is believed in error for - - a mixture of the fuel and the air [[are]] and transmit a combustion gas to a turbine - -
On l. 6, the recitation “a first tube through which fuel flows” is believed in error for - - a first tube through which the fuel flows - -
On ll. 8-9, the recitation “having on a front side a premixing injection hole through which the fuel and air are mixed” is believed in error for - - having [[on a front side]] a premixing injection hole on the front side through which the fuel and the air are mixed - -
On ll. 11-12, the recitation “the second tube includes a plurality of fine injection holes to inject the fuel from the third tube to form fine flames, and the fine injection holes are spaced apart” is believed in error for - - the second tube includes a plurality of fine injection holes [[to inject]], and the third tube inject the hydrogen-containing fuel to the second tube to form fine flames , and the plurality of fine injection holes are spaced apart- -
Regarding claim 11, on ll. 2-3, the recitation “toward the tip, and the fuel injection holes is formed at the tip pf the accelerating injector” is believed in error for - - toward [[the]] a tip of the accelerating injector, and the fuel injection holes is formed at the tip pf the accelerating injector - -
Regarding claim 14, on l. 3, the recitation “includes a plurality of air injection holes at the tip” is believed in error for - - includes a plurality of air injection holes at [[the]] a tip - -


Regarding claim 19, 
On ll. 3-4, the recitation “to mix air compressed by the compressor with fuel and combust an air-fuel mixture to produce high-temperature and high-pressure combustion gas” is believed in error for - - to mix air compressed by the compressor with a fuel and combust an air-fuel mixture to produce a high-temperature and high-pressure combustion gas - -
On l. 8, the recitation “configured to inject fuel and air” is believed in error for - - configured to inject the fuel and the air - -
On ll. 9-10, the recitation “a mixture of the fuel and air and transmit combustion gas to the turbine” is believed in error for - - a mixture of the fuel and the air and transmit the high-temperature and high-pressure combustion gas to the turbine - -
On l. 12, the recitation “a first tube through which fuel flows” is believed to be in error for - - a first tube through which the fuel flows - -
On ll. 14-15, the recitation “having on a front side a premixing injection holes through which the fuel and air are mixed” is believed in error for - - having [[on a front side]] a premixing injection holes on the front side through which the fuel and the air are mixed - -
On ll. 17-18, the recitation “the second tube includes a plurality of fine injection holes to inject the fuel from the third tube to form fine flames, and the fine injection holes are spaced apart” is believed in error for - - the second tube includes a plurality of fine injection holes [[to inject]], and the third tube inject the hydrogen-containing fuel to the second tube to form fine flames , and the plurality of fine injection holes are spaced apart- -
Regarding claim 20, on ll. 2-4, the recitation “decreases toward the tip, … , and the fine injection holes are formed in the injection guide” is believed in error for - - decreases toward [[the]] a tip, … , and the plurality of fine injection holes are formed in the injection guide - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 10-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and its dependents, 
On ll. 5-6, the recitation “a second tube surrounding the first tube and having a premixing injection hole through which the fuel and air are mixed and discharged” is unclear whether the fuel and air are mixed at the premixing injection hole, the fuel and air are mixed in the second tube upstream from the premixing injection hole. For examination purpose, the recitation was interpreted as the fuel and air are mixed at the premixing injection hole. 
On l. 7, the recitation “a third tube surrounding the second tube and through which the fuel flows” is unclear whether the fuel flows through the third tube, or the fuel flows through the second tube. For examination purpose, the recitation was interpreted as the fuel flow through the third tube. 
On ll. 8-9, the recitation “fine flames” is indefinite because the term “fine flames” is a relative term. The term “fine flames” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In current instance, the term “fine” is unclear whether it meant the temperature, the size, or both of the flames. It is also unclear what is the degree of the flame temperature and/or the diameter of the flame size. For examination purpose, the recitation was interpreted as fine flames are the flames in the combustor during combustion. 

Regarding claim 2 and its dependents, on ll. 2-3, the recitation “the fuel injection hole is formed at the tip of the accelerating injector” is unclear whether the “tip of the accelerating injector” is the same component as the “front side” claimed in cl. 1, l. 3. For examination purpose, the recitation was interpreted as the tip of the accelerating injector and the front side are not the same component.

Regarding claim 3 and its dependents, on ll. 2-3, the recitation “injection guide surrounding the accelerating injector and whose inner diameter gradually decreases toward the tip” is unclear whether the inner diameter of “injection guide” gradually decreases, or the inner diameter of “accelerating injector” gradually decreases. Moreover, it is unclear whether the “inner diameter” is the same inner diameter as claimed in cl. 2, l. 2. The recitation is also unclear whether the “tip” is the same tip claimed in cl. 2, l. 2-3. For examination purpose, the recitation was interpreted as the injection guide’s inner diameter gradually decreases toward the tip and the tip is not the same tip as claimed in cl. 2.

Regarding claim 4, on ll. 2-3, the recitation “the third tube includes an internal expansion space surrounding the injection guide and whose cross-sectional area gradually increases toward the tip” is unclear whether the cross-sectional area of “internal expansion space” gradually increases, or the cross-sectional area of “injection guide” gradually increases. It is also unclear whether the “tip” is the same tip claimed in cl. 2, l. 2-3 and cl. 3, l. 3. For examination purpose, the recitation was interpreted as an internal expansion space’s cross-sectional area gradually increases toward the tip and the tip is not the same tip as claimed in cl. 2 and cl. 3.

Regarding claim 5, on p. 2, l. 1-2, the recitation “a fourth tube surrounding the third tube and through which a cooling air flows” is unclear whether the “cooling air” is the same air claimed in cl. 1, l. 6. For examination purpose, the recitation was interpreted as the cooling air the same air as claimed in cl. 1.

Regarding claim 10 and its dependents, 
On ll. 8-9, the recitation “a second tube surrounding the first tube and having a premixing injection hole through which the fuel and air are mixed and discharged” is unclear whether the fuel and air are mixed at the premixing injection hole or the fuel and air are mixed in a place in the second tube that is upstream from the premixing injection hole. For examination purpose, the recitation was interpreted as the fuel and air are mixed at the premixing injection hole. 
On l. 10, the recitation “a third tube surrounding the second tube and through which the fuel flows” is unclear whether the fuel flows through the third tube or the fuel flows through the second tube. For examination purpose, the recitation was interpreted as the fuel flow through the third tube. 
On ll. 11-12, the recitation ““fine flames” is indefinite because the term “fine flames” is a relative term. The term “fine flames” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In current instance, the term “fine” is unclear whether it meant the temperature, the size, or both of the flames. It is also unclear what is the degree of the flame temperature and/or the diameter of the flame size. For examination purpose, the recitation was interpreted as fine flames are the flames in the combustor during combustion. 

	Regarding claim 11 and its dependents, ll. 2-3, the recitation “the fuel injection hole is formed at the tip of the accelerating injector” is unclear whether the “tip of the accelerating injector” is the same component as the “front side” claimed in cl. 10, l. 3. For examination purpose, the recitation was interpreted as the tip of the accelerating injector and the front side are not the same component.

Regarding claim 12 and its dependents, the recitation “an injection guide surrounding the accelerating injector and whose inner diameter gradually decreases toward the tip” is unclear whether the inner diameter of “injection guide” gradually decreases, or the inner diameter of “accelerating injector” gradually decreases. Moreover, it is unclear whether the “inner diameter” is the same inner diameter as claimed in cl. 11, l. 2. The recitation is also unclear whether the “tip” is the same tip claimed in cl. 11, l. 2-3. For examination purpose, the recitation was interpreted as the injection guide’s inner diameter gradually decreases toward the tip and the tip is not the same tip as claimed in cl. 11.

Regarding claim 13, on ll. 1-3, the recitation “the third tube includes an internal expansion space surrounding the injection guide and whose cross-sectional area gradually increases toward the tip” is unclear whether the cross-sectional area of “internal expansion space” gradually increases, or the cross-sectional area of “injection guide” gradually increases. It is also unclear whether the “tip” is the same tip claimed in cl. 11, l. 2-3 and cl. 12, l. 3. For examination purpose, the recitation was interpreted as an internal expansion space’s cross-sectional area gradually increases toward the tip and the tip is not the same tip as claimed in cl. 11 and cl. 12.

Regarding claim 14, on l. 1-2, the recitation “a fourth tube surrounding the third tube and through which a cooling air flows” is unclear whether the “cooling air” is the same air claimed in cl. 10, l. 2. For examination purpose, the recitation was interpreted as the cooling air the same air as claimed in cl. 10.



Regarding claim 19 and its dependents, 
On ll. 14-15, the recitation “a second tube surrounding the first tube and having a premixing injection hole through which the fuel and air are mixed and discharged” is unclear whether the fuel and air are mixed at the premixing injection hole or the fuel and air are mixed at a location in the second tube that is far away from the premixing injection hole. For examination purpose, the recitation was interpreted as the fuel and air are mixed at the premixing injection hole. 
On l. 16, the recitation “a third tube surrounding the second tube and through which the fuel flows” is unclear whether the fuel flows through the third tube or the fuel flows through the second tube. For examination purpose, the recitation was interpreted as the fuel flow through the third tube. 
on ll. 17-18, the recitation ““fine flames” is indefinite because the term “fine flames” is a relative term. The term “fine flames” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In current instance, the term “fine” is unclear whether it meant the temperature, the size, or both of the flames. It is also unclear what is the degree of the flame temperature and/or the diameter of the flame size. For examination purpose, the recitation was interpreted as fine flames are the flames in the combustor during combustion. 

Regarding claim 20, on ll. 2-4, the recitation “the second tube includes an injection guide surrounding the accelerating injector and whose inner diameter gradually decreases toward the tip” is unclear whether the inner diameter of “injection guide” gradually decreases, or the inner diameter of “the accelerating injector” gradually decreases. Moreover, it is unclear whether the “inner diameter” claim in cl. 20, l. 3 is the same inner diameter claimed in cl. 20, l. 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (20130019584) in view of Cai (20130298562).

Regarding claim 1, Koizumi teaches the invention as claimed: a nozzle (15 Fig. 1) for a combustor (3 Fig. 1) burning a hydrogen-containing fuel (mixed fuel containing hydrogen, p. 1, [0004]), the nozzle (15 Fig. 1) comprising: a first tube (20, Fig. 1) through which the fuel (200 Fig. 1) flows and having a fuel injection hole (20a Fig. 1) on a front side (18 Fig. 1 and nozzle surface, p. 4, [00043]) to inject the fuel therethrough (via 20a Fig. 1); a second tube (21 Fig. 1) surrounding the first tube (20 Fig. 1) and having a premixing injection hole (21a Fig. 1) through which the fuel (injected from 20a to the tip of 21 Fig. 1) and air (103 Fig. 1) are mixed and discharged (at 21a Fig. 1); and a third tube (annotated Fig. 1) surrounding the second tube and through which the fuel flows (201 Fig. 1). 

    PNG
    media_image1.png
    744
    829
    media_image1.png
    Greyscale

Koizumi does not teach wherein the second tube includes a plurality of fine injection holes to inject the fuel from the third tube to form fine flames, and the fine injection holes are spaced apart from each other in a circumferential direction of the second tube.
However, Cai teaches a fuel injector(abstract), comprising a first tube (where 70 flows Fig. 2) through which a fuel (52 Fig. 2) flow (Fig. 2) and having a fuel injection hole (72 Fig. 2), a second tube (where 52 flows Fig. 2) surrounding the first tube (where 70 flows Fig. 2), wherein the second tube (64 Fig. 2) having a premixing injection hole (where 52 meet 36 Fig. 2) through which the fuel (52 Fig. 2) and air (from 72 Fig. 2) are mixed, a third tube (48 Fig. 2) surrounding the second tube (where 52 flows Fig. 2) and through which the fuel flows (fuel injector manifold 48, p. 1, [0015]), wherein the second tube (where 52 flows Fig. 2) includes a plurality of fine injection holes (60 Fig. 2) to inject the fuel (52 Fig. 2) from the third tube (48 Fig. 2) to form fine flames (flames created by 52 in combustor), and the fine injection holes (60 Fig. 1) are spaced apart from each other in a circumferential direction of the second tube (Fig. 2).
It would have been obvious to one of ordinary skills in art before the effective filling date of the claimed invention to modify Koizumi to incorporate the teaching of Cai to add a plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the second tube (Koizumi, 21 Fig. 1), and the third tube (annotated Fig. 1) inject the fuel (201 Fig. 1) to the second tube (Koizumi, 21 Fig. 1) to form fine flames (flames created by 52 in combustor) to reduce oxidization of molecular nitrogen by reducing either maintaining the combustor temperature below a temperature at which NOx is produced or by limiting the reactant in the combustor (Cai, p. 1, [0002]).  

Regarding claim 2, Koizumi in view of Cai teaches the invention as claimed and as discussed above. Koizumi further teaches the first tube (20 Fig. 1) includes an accelerating injector (annotated Fig. 1) whose inner diameter gradually decreases toward the tip (annotated Fig. 1), and the fuel injection hole (20a Fig. 1) is formed at the tip of the accelerating injector (annotated Fig. 1).

    PNG
    media_image2.png
    643
    792
    media_image2.png
    Greyscale

Regarding claim 5, Koizumi in view of Cai teaches the invention as claimed and as discussed above. Koizumi further teaches a fourth tube (annotated, Fig. 1) surrounding the third tube (annotated Fig. 1) and through which a cooling air flows (201 Fig. 1), wherein the fourth tube (annotated, Fig. 1)  includes a plurality of air injection holes at the tip (17a Fig. 1).

    PNG
    media_image3.png
    808
    828
    media_image3.png
    Greyscale





	 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (20130019584) in view of Cai (20130298562) and Westmoreland (20140338339).

Regarding claim 3, Koizumi in view of Cai teaches the invention as claimed and as discussed above. Koizumi further teaches the second tube (21 Fig. 1) includes an injection guide (annotated Fig. 1) surrounding the accelerating injector (annotated Fig. 1) and whose inner diameter (injection guide diameter, annotated Fig. 1) gradually decreases toward the tip (annotated Fig. 1).

    PNG
    media_image4.png
    791
    1004
    media_image4.png
    Greyscale

Koizumi in view of Cai as discussed so far does not teach the fine injection holes are formed in the injection guide.
However, Cai further teaches the fine injection holes (60 Fig. 2) are formed on an upstream portion (annotated Fig. 2) of the second tubes (where 52 flows, Fig. 2), the inner diameter of the upstream portion is constant (annotated Fig. 2), and the second tubes (where 52 flows, Fig. 2) having an injection guide disposing downstream from the upstream portion, and the inner diameter of the injection guide is gradually decreasing (annotated Fig. 2). 
It would have been obvious to one of ordinary skills in art before the effective filling date of the claimed invention to modify Koizumi to incorporate the further teaching of Cai to add a plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the upstream portion having a constant inner diameter of the second tube (Koizumi, annotated Fig. 1) to reduce oxidization of molecular nitrogen by reducing either maintaining the combustor temperature below a temperature at which NOx is produced or by limiting the reactant in the combustor (Cai, p. 1, [0002]).  

    PNG
    media_image5.png
    678
    908
    media_image5.png
    Greyscale

Koizumi in view of Cai teaches the fine injection holes but does not teach that they are formed in the injection guide.
However, Westmoreland teaches a multi-tube fuel nozzle including multiple fuel injectors (abstract) and each of the multiple fuel injectors having a fuel injector spike (93 Fig. 5), wherein the fuel injector spike (93 Fig. 6) including an upstream portion with a constant diameter (158 Fig. 6), a downstream portion with a gradually decreasing diameter (annotated Fig. 6), a plurality of fine injection holes (annotated Fig. 6) disposing on the upstream portion (annotated Fig. 6). Moreover, Westmoreland teaches another embodiment of the fuel injector spike (93 Fig. 5) including an upstream portion with a constant diameter (118 Fig. 5), a downstream portion with a gradually decreasing diameter (108 Fig. 5), a plurality of fine injection holes (annotated Fig. 5) disposing on the downstream portion (annotated Fig. 5). 

    PNG
    media_image6.png
    502
    992
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    557
    840
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skills in art before the effective filling date of the claimed invention to modify Koizumi in view of Cai to incorporate the teaching of Westmoreland to add a plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the injection guide (Koizumi, annotated Fig. 1) having a gradually decreasing inner diameter (Koizumi, annotated Fig. 1) of the second tube (Koizumi, annotated Fig. 1) instead of the to the upstream portion having a constant inner diameter of the second tube (Koizumi, annotated Fig. 1) to improve the design and construction of the fuel nozzle assembly because the design and construction of the fuel nozzle assembly can significantly affect the mixing and combustion of fuel and air, which in turn can impact exhaust emissions (e.g., nitrogen oxides, carbon monoxide, etc.) and power output of the gas turbine engine (Westmoreland, p. 1, [0002]). Additionally, it has been held that merely rearranging parts, in this case the location of the the plurality of fine injection holes, of an invention involves only routine skill in the art - MPEP 2144.04 (VI-C). 
 
Regarding claim 4, Koizumi in view of Cai and Westmoreland teaches the invention as discussed above. Koizumi further teaches the third tube (annotated Fig. 1) includes an internal expansion space (annotated Fig. 1) surrounding the injection guide (annotated Fig. 1) and whose cross-sectional area gradually increases toward the tip (internal expansion space, annotated Fig. 1).

    PNG
    media_image8.png
    718
    842
    media_image8.png
    Greyscale

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (20130019584) in view of Cai (20130298562) and Stewart (10215415).

	Regarding claim 10, Koizumi teaches the invention as claimed: a combustor (3 Fig. 1) comprising: a burner (13 Fig. 1) having a nozzle (15 Fig. 1) configured to inject fuel (200 and 201 Fig. 1) and air (103 Fig. 1); and a duct assembly (10 and 12 Fig. 1) coupled to one side of the burner (Fig 1) to combust a mixture of the fuel and air (in combustor 3 Fig. 1) are and transmit combustion gas (110 Fig. 1) to a turbine (4 Fig. 1), wherein the nozzle (15 Fig. 1) comprising: a first tube (20, Fig. 1) through which the fuel (200 Fig. 1) flows and having a fuel injection hole (20a Fig. 1) on a front side (18 Fig. 1 and nozzle surface, p. 4, [00043]) to inject the fuel therethrough (via 20a Fig. 1); a second tube (21 Fig. 1) surrounding the first tube (20 Fig. 1) and having on a front side a premixing injection hole (21a Fig. 1) through which the fuel (injected from 20a to the tip of 21 Fig. 1) and air (103 Fig. 1) are mixed (at 21a Fig. 1); and a third tube (annotated Fig. 1) surrounding the second tube and through which the fuel flows (201 Fig. 1).

    PNG
    media_image1.png
    744
    829
    media_image1.png
    Greyscale

Koizumi does not teach a plurality of nozzles, the second tube includes a plurality of fine injection holes to inject the fuel from the third tube to form fine flames, and the fine injection holes are spaced apart from each other in a circumferential direction of the second tube.
However, Cai teaches a fuel injector(abstract), comprising a first tube (where 70 flows Fig. 2) through which a fuel (52 Fig. 2) flow (Fig. 2) and having a fuel injection hole (72 Fig. 2), a second tube (where 52 flows Fig. 2) surrounding the first tube (where 70 flows Fig. 2), wherein the second tube (64 Fig. 2) having a premixing injection hole (where 52 meet 36 Fig. 2) through which the fuel (52 Fig. 2) and air (from 72 Fig. 2) are mixed, a third tube (48 Fig. 2) surrounding the second tube (where 52 flows Fig. 2) and through which the fuel flows (fuel injector manifold 48, p. 1, [0015]), wherein the second tube (where 52 flows Fig. 2) includes a plurality of fine injection holes (60 Fig. 2) to inject the fuel (52 Fig. 2) from the third tube (48 Fig. 2) to form fine flames (flames created by 52 in combustor), and the fine injection holes (60 Fig. 1) are spaced apart from each other in a circumferential direction of the second tube (Fig. 2).
It would have been obvious to one of ordinary skills in art before the effective filling date of the claimed invention to modify Koizumi to incorporate the teaching of Cai to add a plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the second tube (Koizumi, 21 Fig. 1), and the third tube (annotated Fig. 1) inject the fuel (201 Fig. 1) to the second tube (Koizumi, 21 Fig. 1) to form fine flames (flames created by 52 in combustor) to reduce oxidization of molecular nitrogen by reducing either maintaining the combustor temperature below a temperature at which NOx is produced or by limiting the reactant in the combustor (Cai, p. 1, [0002]).  
	Koizumi in view of Cai does not teach a plurality of nozzles.
	However, Stewart teaches a plurality of fuel nozzles (48 Fig. 2) disposing in a combustor (24 Fig. 2), wherein the each of the fuel nozzle (48 Fig. 2) includes a premix pilot tip or nozzle (Fig. 3) to deliver a premixed fuel and air mixture to the combustion zone to produce a flame (col. 1, ll. 43-47).
	It would have been obvious to one of ordinary skills in art before the effective filling date of the claimed invention to modify Koizumi in view of Cai to incorporate the teaching of Stewart to use a plurality of nozzles (Stewart, 48 Fig. 2) instead of one fuel nozzle (Koizumi, 15 Fig. 1) in a combustor (Koizumi, 3 Fig. 1) to deliver a mixture of fuel (Koizumi, 200 and 201, Fig. 1) and air (Koizumi, 103 Fig. 1) to reduces flame instability while providing cooling to the exit faces of the premix pilot nozzle.


Regarding claim 11, Koizumi in view of Cai and Stewart teaches the invention as claimed and as discussed above. Koizumi further teaches the first tube (20 Fig. 1) includes an accelerating injector (annotated Fig. 1) whose inner diameter gradually decreases toward the tip (annotated Fig. 1), and the fuel injection hole (20a Fig. 1) is formed at the tip of the accelerating injector (annotated Fig. 1).

    PNG
    media_image2.png
    643
    792
    media_image2.png
    Greyscale









Regarding claim 14, Koizumi in view of Cai and Stewart teaches the invention as claimed and as discussed above. Koizumi further teaches a fourth tube (annotated, Fig. 1) surrounding the third tube (annotated Fig. 1) and through which a cooling air flows (201 Fig. 1), wherein the fourth tube (annotated, Fig. 1) includes a plurality of air injection holes at the tip (17a Fig. 1).

    PNG
    media_image3.png
    808
    828
    media_image3.png
    Greyscale


Regarding claim 19, Koizumi teaches the invention as claimed: a gas turbine (title) comprising: a compressor (2 Fig. 1) configured to compress an air introduced from an outside (101 Fig. 1 and p. 3, [0034]); a combustor (3 Fig. 1) configured to mix the air compressed by the compressor (102 Fig. 1) with fuel (200 and 201 Fig. 1) and combust an air-fuel mixture (in combustor 3 Fig. 1) to produce high-temperature and high-pressure combustion gas (110 Fig. 1) ; and a turbine (4 Fig. 1) rotated by the combustion gas produced from the combustor (p. 3, [0034]), wherein the combustor (3 Fig. 1) comprising: a burner (13 Fig. 1) having a nozzle (15 Fig. 1) configured to inject fuel (200 and 201 Fig. 1) and air (103 Fig. 1); and a duct assembly (10 and 12 Fig. 1) coupled to one side of the burner (Fig 1) to combust a mixture of the fuel and air (in combustor 3 Fig. 1) and transmit combustion gas (110 Fig. 1) to the turbine (4 Fig. 1), wherein the nozzle (15 Fig. 1) comprising: a first tube (20, Fig. 1) through which the fuel (200 Fig. 1) flows and having a fuel injection hole (20a Fig. 1) on a front side (18 Fig. 1 and nozzle surface, p. 4, [00043]) to inject the fuel therethrough (via 20a Fig. 1); a second tube (21 Fig. 1) surrounding the first tube (20 Fig. 1) and having on a front side a premixing injection hole (21a Fig. 1) through which the fuel (injected from 20a to the tip of 21 Fig. 1) and air (103 Fig. 1) are mixed (at 21a Fig. 1); and a third tube (annotated Fig. 1) surrounding the second tube and through which the fuel flows (201 Fig. 1).

    PNG
    media_image1.png
    744
    829
    media_image1.png
    Greyscale

Koizumi does not teach the turbine having a plurality of turbine blades, a plurality of nozzles and the second tube includes a plurality of fine injection holes to inject the fuel from the third tube to form fine flames, and the fine injection holes are spaced apart from each other in a circumferential direction of the second tube.
However, Cai teaches a fuel injector(abstract), comprising a first tube (where 70 flows Fig. 2) through which a fuel (52 Fig. 2) flow (Fig. 2) and having a fuel injection hole (72 Fig. 2), a second tube (where 52 flows Fig. 2) surrounding the first tube (where 70 flows Fig. 2), wherein the second tube (64 Fig. 2) having a premixing injection hole (where 52 meet 36 Fig. 2) through which the fuel (52 Fig. 2) and air (from 72 Fig. 2) are mixed, a third tube (48 Fig. 2) surrounding the second tube (where 52 flows Fig. 2) and through which the fuel flows (fuel injector manifold 48, p. 1, [0015]), wherein the second tube (where 52 flows Fig. 2) includes a plurality of fine injection holes (60 Fig. 2) to inject the fuel (52 Fig. 2) from the third tube (48 Fig. 2) to form fine flames (flames created by 52 in combustor), and the fine injection holes (60 Fig. 1) are spaced apart from each other in a circumferential direction of the second tube (Fig. 2).
It would have been obvious to one of ordinary skills in art before the effective filling date of the claimed invention to modify Koizumi to incorporate the teaching of Cai to add a plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the second tube (Koizumi, 21 Fig. 1), and the third tube (annotated Fig. 1) inject the fuel (201 Fig. 1) to the second tube (Koizumi, 21 Fig. 1) to form fine flames (flames created by 52 in combustor) to reduce oxidization of molecular nitrogen by reducing either maintaining the combustor temperature below a temperature at which NOx is produced or by limiting the reactant in the combustor (Cai, p. 1, [0002]).  
Koizumi in view of Cai does not teach the turbine having a plurality of turbine blades and a plurality of nozzles.
However, Stewart teaches a turbine having a plurality of turbine rotor blades (col. 1, ll. 25-26) and a plurality of fuel nozzles (48 Fig. 2) disposing in a combustor (24 Fig. 2), wherein the each of the fuel nozzle (48 Fig. 2) includes a premix pilot tip or nozzle (Fig. 3) to deliver a premixed fuel and air mixture to the combustion zone to produce a flame (col. 1, ll. 43-47).
	It would have been obvious to one of ordinary skills in art before the effective filling date of the claimed invention to modify Koizumi in view of Cai to incorporate the teaching of Stewart to use a turbine having a plurality of turbine rotor blades (Stewart, col. 1, ll. 25-26) to extract thermal and/or kinetic energy to produce work and/or thrust (Stewart, col. 1, ll. 24-27) and a plurality of nozzles (Stewart, 48 Fig. 2) instead of one fuel nozzle (Koizumi, 15 Fig. 1) in a combustor (Koizumi, 3 Fig. 1) to deliver a mixture of fuel (Koizumi, 200 and 201, Fig. 1) and air (Koizumi, 103 Fig. 1) to reduces flame instability while providing cooling to the exit faces of the premix pilot nozzle.


Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi (20130019584) in view of Cai (20130298562), Stewart (10215415) and Westmoreland (20140338339).

Regarding claim 12, Koizumi in view of Cai and Stewart teaches the invention as claimed and as discussed above. Koizumi further teaches the second tube (21 Fig. 1) includes an injection guide (annotated Fig. 1) surrounding the accelerating injector (annotated Fig. 1) and whose inner diameter (injection guide diameter, annotated Fig. 1) gradually decreases toward the tip (annotated Fig. 1).

    PNG
    media_image4.png
    791
    1004
    media_image4.png
    Greyscale

Koizumi in view of Cai and Stewart discussed so far does not teach the fine injection holes are formed in the injection guide.
However, Cai further teaches the fine injection holes (60 Fig. 2) are formed on an upstream portion (annotated Fig. 2) of the second tubes (where 52 flows, Fig. 2), the inner diameter of the upstream portion is constant (annotated Fig. 2), and the second tubes (where 52 flows, Fig. 2) having an injection guide disposing downstream from the upstream portion, and the inner diameter of the injection guide is gradually decreasing (annotated Fig. 2). 
It would have been obvious to one of ordinary skills in art before the effective filling date of the claimed invention to modify Koizumi in view of Cai and Stewart to incorporate the further teaching of Cai to add a plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the upstream portion having a constant inner diameter of the second tube (Koizumi, annotated Fig. 1) to reduce oxidization of molecular nitrogen by reducing either maintaining the combustor temperature below a temperature at which NOx is produced or by limiting the reactant in the combustor (Cai, p. 1, [0002]).  

    PNG
    media_image5.png
    678
    908
    media_image5.png
    Greyscale

Koizumi in view of Cai and Stewart does not teach the fine injection holes are formed in the injection guide.
However, Westmoreland teaches a multi-tube fuel nozzle including multiple fuel injectors (abstract) and each of the multiple fuel injectors having a fuel injector spike (93 Fig. 5), wherein the fuel injector spike (93 Fig. 6) including an upstream portion with a constant diameter (158 Fig. 6), a downstream portion with a gradually decreasing diameter (annotated Fig. 6), a plurality of fine injection holes (annotated Fig. 6) disposing on the upstream portion (annotated Fig. 6). Moreover, Westmoreland teaches another embodiment of the fuel injector spike (93 Fig. 5) including an upstream portion with a constant diameter (118 Fig. 5), a downstream portion with a gradually decreasing diameter (108 Fig. 5), a plurality of fine injection holes (annotated Fig. 5) disposing on the downstream portion (annotated Fig. 5). 

    PNG
    media_image6.png
    502
    992
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    557
    840
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skills in art before the effective filling date of the claimed invention to modify Koizumi in view of Cai and Stewart to incorporate the teaching of Westmoreland to add a plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the injection guide (Koizumi, annotated Fig. 1) having a gradually decreasing inner diameter (Koizumi, annotated Fig. 1) of the second tube (Koizumi, annotated Fig. 1) instead of the to the upstream portion having a constant inner diameter of the second tube (Koizumi, annotated Fig. 1) to improve the design and construction of the fuel nozzle assembly because the design and construction of the fuel nozzle assembly can significantly affect the mixing and combustion of fuel and air, which in turn can impact exhaust emissions (e.g., nitrogen oxides, carbon monoxide, etc.) and power output of the gas turbine engine (Westmoreland, p. 1, [0002]). Additionally, it has been held that merely rearranging parts of an invention, in this the location of the plurality of the fine injection holes, involves only routine skill in the art - MPEP 2144.04 (VI-C).

Regarding claim 13, Koizumi in view of Cai, Stewart and Westmoreland teaches the invention as discussed above. Koizumi further teaches the third tube (annotated Fig. 1) includes an internal expansion space (annotated Fig. 1) surrounding the injection guide (annotated Fig. 1) and whose cross-sectional area gradually increases toward the tip (internal expansion space, annotated Fig. 1).

    PNG
    media_image8.png
    718
    842
    media_image8.png
    Greyscale

Regarding claim 20, Koizumi in view of Cai and Stewart teaches the invention as claimed and as discussed above. Koizumi further teaches the first tube (20 Fig. 1) includes an accelerating injector (annotated Fig. 1) whose inner diameter gradually decreases toward the tip (annotated Fig. 1), the second tube (21 Fig. 1) includes an injection guide (annotated Fig. 1) surrounding the accelerating injector (annotated Fig. 1) and whose inner diameter (injection guide’s inner diameter, annotated Fig. 1) gradually decreases toward the tip (annotated Fig. 1).

    PNG
    media_image9.png
    780
    1036
    media_image9.png
    Greyscale

Koizumi in view of Cai and Stewart discussed so far does not teach the fine injection holes are formed in the injection guide.
However, Cai further teaches the fine injection holes (60 Fig. 2) are formed on an upstream portion (annotated Fig. 2) of the second tubes (where 52 flows, Fig. 2), the inner diameter of the upstream portion is constant (annotated Fig. 2), and the second tubes (where 52 flows, Fig. 2) having an injection guide disposing downstream from the upstream portion, and the inner diameter of the injection guide is gradually decreasing (annotated Fig. 2). 
It would have been obvious to one of ordinary skills in art before the effective filling date of the claimed invention to modify Koizumi of Cai and Stewart to incorporate the further teaching of Cai to add a plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the upstream portion having a constant inner diameter of the second tube (Koizumi, annotated Fig. 1) to reduce oxidization of molecular nitrogen by reducing either maintaining the combustor temperature below a temperature at which NOx is produced or by limiting the reactant in the combustor (Cai, p. 1, [0002]).  

    PNG
    media_image5.png
    678
    908
    media_image5.png
    Greyscale

Koizumi in view of Cai and Stewart does not teach the fine injection holes are formed in the injection guide.
However, Westmoreland teaches a multi-tube fuel nozzle including multiple fuel injectors (abstract) and each of the multiple fuel injectors having a fuel injector spike (93 Fig. 5), wherein the fuel injector spike (93 Fig. 6) including an upstream portion with a constant diameter (158 Fig. 6), a downstream portion with a gradually decreasing diameter (annotated Fig. 6), a plurality of fine injection holes (annotated Fig. 6) disposing on the upstream portion (annotated Fig. 6). Moreover, Westmoreland teaches another embodiment of the fuel injector spike (93 Fig. 5) including an upstream portion with a constant diameter (118 Fig. 5), a downstream portion with a gradually decreasing diameter (108 Fig. 5), a plurality of fine injection holes (annotated Fig. 5) disposing on the downstream portion (annotated Fig. 5). 

    PNG
    media_image6.png
    502
    992
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    557
    840
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skills in art before the effective filling date of the claimed invention to modify Koizumi in view of Cai and Stewart to incorporate the teaching of Westmoreland to add a plurality of fine fuel injection holes (Cai, 60 Fig. 2) to the injection guide (Koizumi, annotated Fig. 1) having a gradually decreasing inner diameter (Koizumi, annotated Fig. 1) of the second tube (Koizumi, annotated Fig. 1) instead of the to the upstream portion having a constant inner diameter of the second tube (Koizumi, annotated Fig. 1) to improve the design and construction of the fuel nozzle assembly because the design and construction of the fuel nozzle assembly can significantly affect the mixing and combustion of fuel and air, which in turn can impact exhaust emissions (e.g., nitrogen oxides, carbon monoxide, etc.) and power output of the gas turbine engine (Westmoreland, p. 1, [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JINGCHEN LIU/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741